             Case 1:19-cr-00100-MCE Document 30 Filed 10/21/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:18-CR-164-MCE
                         Plaintiff,
12                                                  STIPULATION REGARDING
                     v.                             EXCLUDABLE TIME PERIODS UNDER
13                                                  SPEEDY TRIAL ACT; FINDINGS AND
     LNU (aka FRANCISCO LOYA-SOLARZANO, aka         ORDER
14   “Uncle,” aka “Pancho”)
     ELIAS HERNANDEZ VALENCIA (aka “Pistola”)       DATE: October 22, 2020
15   FILIBERTO MADRIGAL (aka “Fily”)                TIME: 10:00 a.m.
     LUIS ARMANDO RIOS GARCIA (aka “Pee Wee”)       COURT: Hon. Morrison C. England, Jr.
16   GEORGINA CARRILLO AYALA
17   HECTOR GOMEZ-GARCIA
     JOSE FRANCISCO BUENAVIDA (aka “Canas”)
18   ENRIQUE BUENAVIDA
     JOSE ANTONIO PANTOJA ESTRADA
19   KELLY DUANE HUGHES
     JERRY CURTIS FOSTER
20   BART RICHARD HUGHES
21   JOSE MANUEL RODRIGUEZ (aka “Manny”)
     ROBERTO MERCADO-RANGEL,
22
                                Defendants.
23                                                  CASE NO. 1:19-CR-100-MCE
     UNITED STATES OF AMERICA,
24                                                  STIPULATION REGARDING
                                Plaintiff,          EXCLUDABLE TIME PERIODS UNDER
25                                                  SPEEDY TRIAL ACT; FINDINGS AND
                          v.                        ORDER
26
     LUIS ARMANDO RIOS GARCIA                       DATE: October 22, 2020
27                                                  TIME: 10:00 a.m.
                                Defendant.          COURT: Hon. Morrison C. England, Jr.
28

      STIPULATION REGARDING EXCLUDABLE TIME     1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 1:19-cr-00100-MCE Document 30 Filed 10/21/20 Page 2 of 6


 1           These related cases were set for status conferences on October 22, 2020. The undersigned

 2 parties now jointly request to move the status conferences for both matters to February 11, 2021, and to

 3 exclude time under the Speedy Trial Act, pursuant to the Court’s General Orders, issued in the interest

 4 of public health and safety in response to the COVID-19 pandemic, and pursuant to Local Code T4 as

 5 well, for the reasons set forth below.

 6           On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

 7 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

 8 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

 9 address public health concerns related to COVID-19.

10           Although the General Orders address the district-wide health concern, the Supreme Court has

11 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

12 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

13 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

14 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

15 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

16 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

17 or in writing”).

18           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

19 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice
20 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

21 the ends of justice served by taking such action outweigh the best interest of the public and the

22 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

23 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

24 ends of justice served by the granting of such continuance outweigh the best interests of the public and

25 the defendant in a speedy trial.” Id.

26           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

27 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

28 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 1:19-cr-00100-MCE Document 30 Filed 10/21/20 Page 3 of 6


 1 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

 2 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

 3 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

 4 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

 5 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

 6 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

 7          In light of the societal context created by the foregoing, this Court should consider the following

 8 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 9 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that, by signing the proposed order

10 below, the Court will have designated a new date for the status conferences. United States v. Lewis, 611

11 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).

12                                             STIPULATION

13          1.       By this stipulation, the following defendants now move to continue the status conferences

14 in the related matters to February 11, 2021, and to exclude time between October 22, 2020, and

15 February 11, 2021, under Local Code T4, as well as under the Court’s General Orders:

16                   a)     ELIAS HERNANDEZ VALENCIA (aka “Pistola”)

17                   b)     FILIBERTO MADRIGAL (aka “Fily”)

18                   c)     LUIS ARMANDO RIOS GARCIA (aka “Pee Wee”)

19                   d)     GEORGINA CARRILLO AYALA

20                   e)     JOSE ANTONIO PANTOJA ESTRADA

21                   f)     JOSE MANUEL RODRIGUEZ (aka “Manny”)

22                   g)     ROBERTO MERCADO-RANGEL.

23          2.       These parties agree and stipulate, and request that the Court find the following:

24                   a)     The government has represented that the discovery associated with this case

25          includes seven compact discs, containing over 400 pages of investigative reports, surveillance

26 ///

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 1:19-cr-00100-MCE Document 30 Filed 10/21/20 Page 4 of 6


 1          photographs, surveillance video, and T-III wiretap transcripts. All of this discovery has been

 2          either produced directly to counsel and/or made available for inspection and copying.

 3                   b)    Counsel for defendants desire additional time to continue to review discovery,

 4          conduct investigation, communicate with the government and their respective clients, discuss

 5          possible resolutions, and prepare for trial. The continuance is necessary to ensure continuity of

 6          counsel and for defense preparation.

 7                   c)    Counsel for defendants believe that failure to grant the above-requested

 8          continuance would deny them the reasonable time necessary for effective preparation, taking into

 9          account the exercise of due diligence.

10                   d)    The government does not object to the continuance.

11                   e)    Based on the above-stated findings, the ends of justice served by continuing the

12          case as requested outweigh the interest of the public and the defendant in a trial within the

13          original date prescribed by the Speedy Trial Act.

14                   f)    As to both cases, for the purpose of computing time for these defendants under

15          the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time

16          period of October 22, 2020 to February 11, 2021, inclusive, is deemed excludable pursuant to the

17          Court’s General Orders, in the interest of public health and safety, and 18 U.S.C.

18          § 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by the

19          Court at defendants’ request on the basis of the Court’s finding that the ends of justice served by

20          taking such action outweigh the best interest of the public and the defendant in a speedy trial.

21          3.       In regard to the defendant JOSE FRANCISCO BUENAVIDA (aka “Canas”), the

22 government and counsel for this defendant agree and stipulate, and ask that the Court find, that the

23 defendant’s whereabouts are currently unknown, despite the exercise of due diligence. The parties

24 therefore ask that the Court find that for the purposes of computing time for this defendant under the

25 Speedy Trial Act, within which trial must commence, the time period of October 22, 2020 to February

26 11, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(3)(A) & (B) [Local Code M].

27 ///

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 1:19-cr-00100-MCE Document 30 Filed 10/21/20 Page 5 of 6


 1          4.       Defendants KELLY DUANE HUGHES, JERRY CURTIS FOSTER, and BART

 2 RICHARD HUGHES have entered guilty pleas in this matter and been sentenced. The remaining

 3 defendants not mentioned in this stipulation have not yet appeared in this matter.

 4          5.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8   Dated: October 18, 2020                                   MCGREGOR W. SCOTT
                                                               United States Attorney
 9
                                                               /s/ JAMES R. CONOLLY
10                                                             JAMES R. CONOLLY
                                                               Assistant United States Attorney
11

12
                                 [Signatures continued on following page]
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                5
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 1:19-cr-00100-MCE Document 30 Filed 10/21/20 Page 6 of 6

      Dated: October 18, 2020                        /s/ HAYES GABLE III
 1                                                   HAYES GABLE III
                                                     Counsel for Defendant
 2                                                   ELIAS HERNANDEZ VALENCIA
      Dated: October 18, 2020                        /s/ TONI WHITE
 3                                                   TONI WHITE
                                                     Counsel for Defendant
 4                                                   FILIBERTO MADRIGAL
      Dated: October 18, 2020                        /s/ PETER KMETO
 5                                                   PETER KMETO
                                                     Counsel for Defendant
 6                                                   LUIS ARMANDO RIOS GARCIA
      Dated: October 18, 2020                        /s/ TASHA PARIS CHALFANT
 7                                                   TASHA PARIS CHALFANT
                                                     Counsel for Defendant
 8                                                   GEORGINA CARRILLO AYALA
      Dated: October 18, 2020                        /s/ OLAF HEDBERG
 9                                                   OLAF HEDBERG
                                                     Counsel for Defendant
10                                                   JOSE FRANCISCO BUENAVIDA
      Dated: October 18, 2020                        /s/ DINA SANTOS
11                                                   DINA SANTOS
                                                     Counsel for Defendant
12                                                   JOSE PANTOJA ESTRADA
      Dated: October 18, 2020                        /s/ DAVID D. FISCHER
13                                                   DAVID D. FISCHER
                                                     Counsel for Defendant
14                                                   JOSE RODRIGUEZ
      Dated: October 18, 2020                        /s/ CLEMENTE JIMENEZ
15
                                                     CLEMENTE JIMENEZ
16                                                   Counsel for Defendant
                                                     ROBERTO MERCADO RANGEL
17                                       FINDINGS AND ORDER
18         IT IS SO ORDERED.
19
     Dated: October 20, 2020
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME      6
30    PERIODS UNDER SPEEDY TRIAL ACT
